MAGRUDER, Judge.
Complainant, Cudahy Brothers Co., on various dates between December 9, 1942 and May 15, 1943 filed with the Price Administrator twenty applications for adjustment of maximum prices of carcass beef and frozen boneless beef sold to the armed forces under Government contracts. The applications were made pursuant to the Administrator’s Supplementary Order No. 9 (7 F.R. 5444) and to Procedural Regulation No. 6 (7 F.R. 5087, 5664). Orders denying the applications were duly protested by complainant. These protests were denied by the Administrator in an order issued March 6, 1944, after which the present complaint was filed.
The issues presented are similar to those in Armour & Co. v. Bowles, No. 96, Em.App., 148 F.2d 546. Extended discussion of the case is unnecessary. Complainant should be given an opportunity to introduce evidence in support of its claims for adjustment along the line indicated in our opinion in No. 96.
A judgment will be entered setting aside the order of March 6, 1944 denying the protest and the case is remanded to the Administrator for further proceedings in conformity with our opinion in Armour & Co. v. Bowles, No. 96.